Citation Nr: 0832221	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-32 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  What evaluation is warranted for irritable bowel syndrome 
with diverticulitis, status post partial colectomy from June 
20 to November 1, 2006?

2.  What evaluation is warranted for irritable bowel syndrome 
with diverticulitis, status post partial colectomy from 
November 2, 2006?

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from July 1989 to August 1996.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut which, in pertinent part, granted 
service connection for irritable bowel syndrome with 
diverticulitis, status post partial colectomy.  The rating 
decision granted a 10 percent rating, effective from June 20, 
2006.  

As the veteran perfected an appeal to the initial rating 
assigned following the grant of service connection, the Board 
has characterized this issue in accordance with the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
compensation.

For the reasons outlined below this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.  

The issue of entitlement to a TDIU is deferred pending 
completion of the development ordered below.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).




FINDINGS OF FACT

1.  For the period from June 20 to November 1, 2006, 
irritable bowel syndrome with diverticulitis, status post 
partial colectomy did not more closely approximate a severe 
irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.

2.  For the period from June 20 to November 1, 2006, the 
veteran did not wear pads.  


CONCLUSION OF LAW

From June 20 to November 1, 2006, a rating in excess of 10 
percent for irritable bowel syndrome with diverticulitis, 
status post partial colectomy was not warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.321, 4.114, Diagnostic Codes 7319, 7327, 7332 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Preliminary Matters

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), spoke only to cases of entitlement to an 
increased rating.  Because there is a distinction between 
initial rating claims and increased rating claims, Vazquez-
Flores is not for application with respect to initial rating 
claims as notice requirements are met when the underlying 
claim for service connection is substantiated.  Consequently, 
there is no need to discuss whether VA met the Vazquez-Flores 
standard.

There is not a scintilla of evidence of any VA error in 
notifying or assisting prejudices the appellant or reasonably 
affects the fairness of this adjudication.  Indeed, the 
appellant has not suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication. 

During his March 2008 hearing before the undersigned, the 
veteran testified that he was treated by Craig R. Buggeln, 
M.D., every three to six months.  The record available to the 
Board includes those records prepared through November 1, 
2006. 

Factual Background
 
Post-service medical evidence shows that the veteran in 
December 2002 underwent a sigmoid colectomy.  Perforated 
sigmoid colon was the post-operative diagnosis.  

An April 2006 letter from Dr. Buggeln, notes that the veteran 
reported recurrent episodes of diarrhea, with intermittent 
leakage.  He carried the diagnosis of diverticulosis, and was 
noted to have had a partial left colectomy for 
diverticulosis.  The veteran also had a history of irritable 
bowel syndrome.  The veteran's then current symptomatology 
was described as loose, mucousy stools that required frequent 
bathing for adequate hygiene.  The physician opined, in part, 
that this problem precluded the veteran's enjoyment of any 
prolonged activity.  

A March 2006 private medical record notes the presence of 
irritable bowel syndrome with symptoms of recurrent diarrhea 
and intermittent leakage.  He complained of breakthrough 
diarrhea and leakage two times a week.  He also complained of 
cramping gas the night before.  Irritable bowel syndrome and 
diverticulosis were diagnosed.  

A May 2006 letter from John Madsen, M.D., notes that upper 
endoscopy revealed no evidence of ulceration.  He had 
symptoms of esophageal reflux seemingly controlled on Nexium.  

An August 2006 VA examination report shows that the veteran's 
claims file was reviewed.  The veteran complained of 
gastrointestinal flare ups with mild to moderate pain and 
fecal leakage when he deviated from his diet.  The veteran 
reported that sometimes following a bowel movement he must 
take a shower for personal hygiene purposes.  He was not 
taking any medications.  He avoided spicy foods, nuts, 
popcorn, and foods with seeds.  Otherwise, the veteran 
reported that his appetite was good and he ate a well 
balanced diet.  The veteran reported gradually gaining 20 
pounds since his 2002 colectomy.  He complained of 
occasional, but not chronic, nausea.  He denied vomiting, 
diarrhea, constipation, hematemesis, hematochezia, and 
melena.  The veteran denied pain at baseline.  

Physical examination revealed the veteran to be obese, and no 
acute distress.  There was no organomegaly or masses.  Bowel 
sounds were within normal limits.  The veteran complained of 
mild pain on palpation of an abdominal scar, and in the lower 
left quadrant.  There was no wincing, guarding or rebound.  
There were no signs of anemia on laboratory study.  
Diverticulitis and irritable bowel syndrome were diagnosed.  
His condition was judged to have improved following his 
colectomy, with persistence of the diverticulitis and 
irritable bowel syndrome to a lesser degree.  Functional 
impairment was described as mild at baseline, and moderate 
during flare ups.  

Review of a November 1, 2006, private medical record, the 
most recent medical record on file, shows that he continued 
to complain of loose stools.  He was on a high fiber diet for 
irritable bowel syndrome and diverticulosis.  The veteran 
claimed that he suffered from fecal leakage and that he 
required a shower after bowel movements and was unable to 
complete hygiene requirements using only toilet paper.  
Irritable bowel syndrome and obesity were diagnosed.  He was 
to continue on a high fiber diet as well as to use Metamucil.  

The veteran provided testimony at a March 2008 
videoconference hearing.  Review of the transcript shows that 
the veteran claimed needing a shower after "every" (sic) 
bowel movement.  He added that he had a bowel movement one to 
two times a day, and that he sometimes controlled his 
irritable bowel symptoms simply by not eating.  He denied 
bloody stools, and denied wearing either a pad or adult 
diaper.  The veteran complained of episodes of constipation 
lasting a day or two, relieved by Metamucil.  He also 
described daily abdominal distress.  


Laws and Regulations
 
Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Since June 20, 2006, the RO has evaluated the veteran's 
service-connected irritable bowel syndrome with 
diverticulitis, status post partial colectomy under 38 C.F.R. 
§ 4.114, Diagnostic Codes (Codes) 7327-7323.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Code 7327 specifically applies to diverticulitis, however, 
that code directs rating by analogy to irritable colon 
syndrome, peritoneal adhesions, or ulcerative colitis, 
depending on the predominant disability picture.  The primary 
symptomatology associated with the veteran's diverticulitis 
has been symptoms of abdominal pain, diarrhea, and some 
constipation.  The evidence consistently shows that the 
veteran has been well nourished during the appellate term.

Code 7323, for rating ulcerative colitis, is not an 
appropriate diagnostic code in this case because the veteran 
neither has ulcerative colitis, nor does he have symptoms 
such as malnutrition or anemia.  Indeed, the appellant is 
described as obese and laboratory studies are negative for 
evidence of anemia.  Rather the record shows that he is more 
appropriately rated under either Code 7319 or Code 7332.  

Under Code 7319, for irritable colon syndrome, a 10 percent 
rating is warranted for moderate irritable colon syndrome 
with frequent episodes of bowel disturbance with abdominal 
distress and a 30 percent rating is warranted for severe 
irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114.

Under Code 7332, for impairment of sphincter control, a 10 
percent rating is warranted for constant slight, or 
occasional moderate leakage.  A 30 percent rating is 
warranted if the impairment is manifested by occasional 
involuntary bowel movements that necessitate the wearing of a 
pad.  38 C.F.R. § 4.114.

Analysis

After considering the evidence of record, the Board finds 
that the veteran's digestive disorder did not warrant a 
rating in excess of 10 percent at any time from June 20, to 
November 1, 2006.  

In this regard, the pertinent medical evidence preponderates 
against finding that the appellant meets the criteria set out 
in 38 C.F.R. § 4.114, Codes 7319 or 7332, and necessary for 
the assignment of a higher rating.  As established above, to 
be awarded a 30 percent rating under Code 7319 requires a 
showing of severe irritable colon syndrome with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  While the veteran claims that 
he suffers from constant abdominal distress, and diarrhea 
which necessitates taking a shower after each bowel movement, 
these complaints are not supported by the above-discussed 
medical records.  In this respect, in March 2006 the veteran 
complained of only isolated cramping episodes, and in August 
2006 VA examination his pathology was judged to be generally 
mildly disabling rising to moderately disabling during flare 
ups.  The credibility of the veteran is also suspect in light 
of his assertion that he frequently has fecal leakage and the 
absence of any such leakage or suggestion of leakage on 
examination.  Hence, without objective evidence of a severe 
irritable colon syndrome, or evidence that the appellant must 
wear a pad to protect his clothes from soilage, an increased 
evaluation is not in order under either Code 7319 or 7332.

In reaching this increased rating decision, the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

From August June 20 to November 1, 2006, a rating in excess 
of 10 percent for irritable bowel syndrome with 
diverticulitis, status post partial colectomy is not 
warranted.  


REMAND

At the appellant's March 2008 hearing he testified that his 
disorder had "gotten worse" since his August 2006 VA 
examination.  As there are no records since that date, and as 
a new examination may be required to evaluate the current 
degree of impairment, particularly if there is no additional 
medical evidence which addresses the level of impairment of 
the disability since the previous examination.  Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997), the veteran should be 
scheduled for a new examination.

Accordingly, the case is REMANDED for the following action:

1.  With the veteran's cooperation, the 
RO should obtain for the record copies of 
any private and/or VA treatment records 
pertaining to care provided pertaining 
for an irritable bowel syndrome with 
diverticulitis, status post partial 
colectomy dated since November 2006.  If 
these records cannot be obtained, the 
attempt to obtain them should be 
documented for the record, and the 
veteran informed in writing.

2.  The RO should thereafter schedule the 
appellant for an appropriate VA 
examination to address the severity of 
disability caused by his irritable bowel 
syndrome with diverticulitis, status post 
partial colectomy.  The claims folder 
must be made available for the examiner 
to review.  The examiner is to provide a 
detailed review of the veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
any associated disability.  The examiner 
must comment whether or not the veteran's 
current disability picture objectively 
approximates a severe irritable bowel 
syndrome, with diarrhea or alternating 
diarrhea and constipation, with more or 
less constant abdominal distress.  The 
examiner must also specifically comment 
if the veteran's service-connected 
disorder is manifested by occasional 
involuntary bowel movements, 
necessitating the wearing of a pad.  A 
complete rationale, to include reference 
to any and all supporting medical 
records, for any opinions expressed must 
be provided.

The examiner must also provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
service-connected digestive system 
disorder, to include on opinion 
addressing whether this disorder alone 
renders the veteran unemployable.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issues.  
Readjudication must include addressing in 
writing whether this case should be 
referred to the Director of the 
Compensation and Pension Service for 
consideration of an extraschedular rating 
for the veteran's service-connected 
digestive system disorder, under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
If the appeal is denied in any respect, 
the veteran and his representative should 
be provided a supplemental statement of 
the case in accordance with 38 U.S.C.A. 
§ 7105 (West 2002) which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


